Exhibit 10.1

SEAWORLD ENTERTAINMENT, INC.

STOCKHOLDERS AGREEMENT

Dated as of March 24, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I INTRODUCTORY MATTERS

     1  

1.1

  Defined Terms      1  

1.2

  Construction      9  

ARTICLE II CORPORATE GOVERNANCE MATTERS

     9  

2.1

  Composition of the Board      9  

2.2

  Size of the Board      11  

2.3

  Committees      11  

2.4

  Qualification of ZHG Designees      11  

2.5

  Participation of ZHG Designees in Certain Matters; Acquisition Proposals     
13  

2.6

  Resignations      14  

2.7

  Other ZHG Investments      14  

ARTICLE III VOTING MATTERS

     15  

3.1

  Voting in Elections      15  

3.2

  Voting with respect to Certain Acquisitions      15  

3.3

  Voting with respect to Other Matters      16  

3.4

  Quorum      16  

ARTICLE IV ADDITIONAL COVENANTS

     16  

4.1

  Transfer Restrictions      16  

4.2

  Right of First Refusal      19  

4.3

  Standstill      20  

4.4

  Information and Access Rights      23  

4.5

  Cooperation      23  

4.6

  Tender of Shares in Certain Acquisitions      24  

4.7

  Public Announcements      24  

4.8

  Corporate Opportunities      24  

4.9

  Translator      24  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     25  

5.1

  Representations and Warranties of the Company      25  

5.2

  Representations and Warranties of ZHG      25  

5.3

  No Other Representations or Warranties      26  

ARTICLE VI GENERAL PROVISIONS

     26  

6.1

  Termination      26  

6.2

  Notices      26  

 

i



--------------------------------------------------------------------------------

6.3

  Amendment; Waiver      27  

6.4

  Further Assurances      28  

6.5

  Assignment      28  

6.6

  Third Parties      28  

6.7

  Governing Law      28  

6.8

  Jurisdiction; Waiver of Jury Trial      28  

6.9

  Specific Performance      28  

6.10

  Entire Agreement      29  

6.11

  Severability      29  

6.12

  Table of Contents, Headings and Captions      29  

6.13

  Counterparts      29  

6.14

  Effectiveness of this Agreement      30  

 

ii



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

This Stockholders Agreement, dated as of March 24, 2017, by and among SeaWorld
Entertainment, Inc., a Delaware corporation (the “Company”), Sun Wise (UK) Co.,
Ltd, a private limited company incorporated under the laws of England and Wales
(“ZHG”), and, solely for purposes of Section 4.3, Zhonghong Zhuoye Group Co.,
Ltd., a company incorporated under the laws of the People’s Republic of China
(“ZHG Group”).

BACKGROUND:

WHEREAS, ZHG and Blackstone (as defined below), as of the date hereof, have
entered into the Stock Purchase Agreement (as defined below), pursuant to which,
among other things, ZHG has agreed to purchase from Blackstone, and Blackstone
has agreed to sell to ZHG, shares of Common Stock (as defined below), subject to
the terms and conditions set forth in the Stock Purchase Agreement;

WHEREAS, the Company is entering into this Agreement as a condition to ZHG’s
willingness to enter into the Stock Purchase Agreement;

WHEREAS, concurrently with the execution of this Agreement, the Company and ZHG
are entering into a Registration Rights Agreement, dated as of the date hereof
(the “Registration Rights Agreement”), providing for certain registration rights
which the Company is granting to ZHG;

WHEREAS, concurrently with the execution of this Agreement, Sea Holdings I, LLC
and Zhonghong Holding Co., Ltd. (“ZHG Holding”), are entering into a Park
Exclusivity and Concept Design Agreement, and Sea Holdings I, LLC and ZHG
Holding are entering into a Center Concept & Preliminary Design Support
Agreement, each dated as of the date hereof;

WHEREAS, in connection with the transactions contemplated by the Stock Purchase
Agreement, the Company and ZHG wish to set forth certain understandings between
such parties, including with respect to certain governance matters; and

WHEREAS, the Company and ZHG wish the rights and obligations set forth herein to
become automatically effective simultaneously with the Closing (as defined
below).

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

ARTICLE I

INTRODUCTORY MATTERS

1.1 Defined Terms. In addition to the terms defined elsewhere herein, the
following terms have the following meanings when used herein with initial
capital letters:



--------------------------------------------------------------------------------

“5% Stockholder” means, in connection with a proposed Transfer of Equity
Securities of the Company, any Person or Group that has filed or is required to
file a statement of beneficial ownership report on Schedule 13D or Schedule 13G
with the SEC which reports such Person’s or Group’s beneficial ownership of five
percent (5%) or more of the total outstanding Common Stock at the time of such
proposed Transfer.

“Acquisition” means any transaction or series of related transactions involving:
(i) (a) any acquisition (whether direct or indirect, including by way of merger,
share exchange, consolidation, business combination or other similar
transaction) or purchase from the Company or any of its Subsidiaries that would
result in any Person or Group Beneficially Owning more than fifty percent
(50%) of the total outstanding Equity Securities of the Company or any of its
Subsidiaries (measured by voting power or economic interest), or (b) any tender
offer, exchange offer or other secondary acquisition that would result in any
Person or Group Beneficially Owning more than fifty percent (50%) of the total
outstanding Equity Securities of the Company or any of its Subsidiaries
(measured by voting power or economic interest), or (c) any merger,
consolidation, share exchange, business combination or similar transaction
involving the Company or any of its Subsidiaries that would result in the
stockholders of the Company immediately preceding such transaction Beneficially
Owning less than fifty percent (50%) of the total outstanding Equity Securities
in the surviving or resulting entity of such transaction (measured by voting
power or economic interest); provided, that, in the case of each of clauses (a),
(b) and (c), in the case such acquisition or other transaction involves only a
Subsidiary or Subsidiaries of the Company, only if such acquisition or other
transaction would be material to the Company and its Subsidiaries on a
consolidated basis; or (ii) any sale or lease or exchange, transfer, license or
disposition of a business or assets that constitute more than fifty percent
(50%) of the consolidated assets, business, revenues, net income, or assets of
the Company and its Subsidiaries on a consolidated basis.

“Acquisition Notice” has the meaning set forth in Section 2.5(a).

“Acquisition Proposal” means any proposal, offer, inquiry, indication of
interest or expression of intent (whether binding or non-binding, and whether
communicated to the Company, the Board or publicly announced to the Company’s
stockholders or otherwise) by any Person or Group relating to an Acquisition.

“Adjusted Ownership Percentage” has the meaning set forth in Section 4.3(c).

“Affiliate” has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act.

“Affiliated ZHG Designee” means any Qualified ZHG Designee that is not an
Independent ZHG Designee.

“Agreement” means this Stockholders Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof.

“Beneficially Own” (including its correlative meanings, “Beneficial Owner” and
“Beneficial Ownership”) has the meaning set forth in Rule 13d-3 promulgated
under the Exchange Act; provided, however, that, notwithstanding anything in
Rule 13d-3(d)(1)(i) to the

 

2



--------------------------------------------------------------------------------

contrary, the determination of “Beneficial Ownership” of a Person shall be made
after giving effect to the conversion of all options, warrants, rights and
convertible or other similar securities outstanding as of any date in question
that are held by such Person, irrespective of any vesting period of any such
security.

“Blackstone” means, collectively, SW Delaware L.P., SW Delaware A L.P., SW
Delaware B L.P., SW Delaware C L.P., SW Delaware D L.P., SW Delaware E L.P., SW
Delaware F L.P., SW Delaware Co-Invest L.P. and SW Delaware (GSO) L.P.

“Board” means the board of directors of the Company.

“Business Day” means a day other than a Saturday, Sunday, holiday or other day
on which commercial banks in New York, New York, Hong Kong or Beijing, PRC are
authorized or required by Law to close.

“Buy-Back Period” means the period commencing on the closing date of the
applicable issuance of Equity Securities of the Company or Stock Acquisition, as
the case may be, and ending on the nine (9) month anniversary of such closing
date; provided, that, if the Company has imposed any “blackout” period or
periods that restrict the ZHG Entities’ ability to purchase shares of Common
Stock during such nine (9) month period, such nine (9) month period shall be
extended by the number of days of such “blackout” period or periods.

“Closing” has the meaning set forth in the Stock Purchase Agreement.

“Closing Date” means the date on which the Closing occurs.

“Common Stock” means the shares of common stock, $0.01 par value per share, of
the Company, and any other capital stock of the Company into which such common
stock is reclassified or reconstituted and any other common stock of the
Company.

“Company” has the meaning set forth in the Preamble.

“Company Charter” means the Amended and Restated Certificate of Incorporation of
the Company, as amended.

“Confidentiality Agreement” has the meaning set forth in Section 4.4.

“Control” (including its correlative meanings, “Controlled” and “Controlled by”)
means possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise) of a Person.

“Controlled Affiliate” means, with respect to ZHG, any Affiliate of ZHG that is
controlled by ZHG, including any direct or indirect Subsidiary of ZHG.

“Designee Qualifications” has the meaning set forth in Section 2.4(a)(vi).

“Director” means any director of the Company.

 

3



--------------------------------------------------------------------------------

“Director Confidentiality Agreement” means a Confidentiality Agreement,
substantially in the form attached as Exhibit A to this Agreement (as it may be
modified from time to time by the Nominating and Corporate Governance
Committee), which the Company will require each Director that is not an employee
of the Company to execute as a condition to such Director’s election or
nomination for election and any subsequent nomination for election as a
Director.

“Equity Securities” means any and all (i) shares, interests, participations or
other equivalents (however designated) of capital stock or other Voting
Securities of a corporation, any and all equivalent or analogous ownership (or
profit) or voting interests in a Person (other than a corporation),
(ii) securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
Voting Securities of (or other ownership or profit or voting interests in) such
Person, and (iii) any and all warrants, rights or options to purchase any of the
foregoing, whether voting or nonvoting, and, in each case, whether or not such
shares, interests, participations, equivalents, securities, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination.

“Exchange” shall mean the New York Stock Exchange LLC or any other exchange on
which the Common Stock is listed.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Governmental Authority” means any nation, government, or supra-national body of
competent jurisdiction, any state or other political subdivision thereof, and
any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, and, other than with
respect to Section 2.4(a)(iii) or Section 4.1(b)(vi), any arbitrator or arbitral
body or panel of competent jurisdiction or other entity with quasi-governmental
authority.

“Group” has the meaning assigned to it in Section 13(d)(3) of the Exchange Act
and Rule 13d-5 thereunder.

“Hong Kong” means the Hong Kong Special Administrative Region of the PRC.

“Independent ZHG Designee” means a Qualified ZHG Designee that (A) at no time
during the three (3) year period prior to his or her election or appointment to
the Board, nor during his or her service as a Director, has been or is an
employee, director, officer of, or consultant or other service provider to, any
of the ZHG Entities, or has received or is receiving compensation from any of
the ZHG Entities, and (B) qualifies as an “independent” director under the rules
of the Exchange and any guidelines adopted by the Board or the Nominating and
Corporate Governance Committee that are applicable to all Directors, as
determined in good faith by the Nominating and Corporate Governance Committee.

“Initial ZHG Designees” has the meaning set forth in Section 2.1(d).

“Issuance Notice” has the meaning set forth in Section 4.2(a).

 

4



--------------------------------------------------------------------------------

“Law” means any statute, law (including common law), regulation, ordinance,
rule, injunction, order, decree, award, governmental approval, directive,
requirement, or other governmental restriction or any similar form of decision
of, or determination by, or any interpretation or administration of any of the
foregoing by, any Governmental Authority.

“Market Price” means, as of any date, the last reported trading price of the
Common Stock as of the end of regular trading hours on the Exchange on such date
or, if the Common Stock is not listed on an Exchange, the fair market value per
share of the Common Stock as determined in good faith by the Board as of such
date.

“Material Terms” has the meaning set forth in Section 2.1(a).

“Maximum Ownership Percentage” has the meaning set forth in Section 4.3.

“New Issuance” has the meaning set forth in Section 4.2(a).

“New Issuance Closing” has the meaning set forth in Section 4.2(c).

“New Securities” means (A) any shares of Common Stock or (B) any preferred or
debt securities that are convertible into or exchangeable for shares of Common
Stock, other than, in each case, any shares of Common Stock or such other
securities that are: (i) issued to employees, officers or directors of, or
consultants to, the Company or any of its Affiliates pursuant to any plan,
agreement or arrangement approved by the Board (or a committee thereof);
(ii) issued as consideration for the acquisition by the Company (or any of its
Affiliates) of any business, assets or property of any third party, by merger,
sale of assets, sale of stock or otherwise; (iii) issued upon conversion or
exercise of convertible securities, options, warrants or other similar
securities; (iv) distributed or set aside ratably to all holders of Common Stock
on a per share equivalent basis; or (v) issued in connection with any debt
financing from a financial institution or other equipment or real property loan
or leasing arrangement.

“Nominating and Corporate Governance Committee” means the nominating and
corporate governance committee of the Board, or another committee performing the
functions of nominating or selecting Persons for election or appointment to the
Board.

“Non-Votes” has the meaning set forth in Section 3.2.

“Other Specified Matter” means (a) any amendment to the Company’s certificate of
incorporation or by-laws that adversely affects ZHG or any other ZHG Party
disproportionately as compared to other stockholders of the Company, or (b) any
issuance of Common Stock representing twenty percent (20%) or more of the
Company’s total outstanding shares of Common Stock (other than as non-cash
consideration in an acquisition of the business, assets or property of a third
party or parties) at a price per share below the Market Price on the last
Business Day prior to the date on which the Company entered into the definitive
agreement pursuant to which such Common Stock will be issued.

“Permitted Transfer” has the meaning set forth in Section 4.1(b).

 

5



--------------------------------------------------------------------------------

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
cooperative, an unincorporated organization, or other form of business
organization, whether or not regarded as a legal entity under applicable Law, or
any Governmental Authority or any department, agency or political subdivision
thereof.

“Per Security Offering Price” has the meaning set forth in Section 4.2(a).

“PRC” means the People’s Republic of China.

“Private Placement” has the meaning set forth in Section 4.2(a).

“Qualified ZHG Designee” means any ZHG Designee that meets the Designee
Qualifications.

“Reduction Percentage” has the meaning set forth in Section 4.3(c).

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Related Acquisition Proposal” has the meaning set forth in Section 2.5(b).

“Restricted Entity” means a Person principally engaged in the business of
owning, operating, managing, franchising or branding theme parks and other
entertainment destinations, that, in each case, competes with the Company and is
listed on Exhibit B attached hereto, as such list may be amended by the Company
acting reasonably and in good faith from time to time, but not more than once
every twelve (12) months, by delivery of written notice to ZHG no less than
forty-five (45) days prior to such amendment.

“Restricted Period” means the period commencing on Closing Date and ending on
the second (2nd) anniversary of the Closing Date.

“SEC” means the U.S. Securities and Exchange Commission or any successor agency.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder, as the same may be amended from time to
time.

“Specified Acquisition” means an Acquisition pursuant to a definitive agreement
entered into, within the two (2) year period following the Closing Date in which
the value of the consideration to be received per share of Common Stock is equal
to or less than $23.00 per share. For all purposes of this definition, the per
share value of any stock to be received as consideration shall be deemed to be
equal to the final trading price of such stock on the last trading day prior to
the execution of the definitive agreement providing for the Acquisition.

“Standstill Commitment Period” means, in the event a ZHG Standstill Commitment
is delivered to the Company pursuant to Section 2.5 following the Company’s
delivery of an Acquisition Notice to ZHG, the period commencing upon the
delivery of such Acquisition Notice to ZHG and ending upon the first to occur of
(i) the twelve (12) month anniversary of the termination of discussions
regarding the Acquisition Proposal described in such Acquisition Notice and any
Related Acquisition Proposal, and (ii) the public announcement of a definitive
agreement with respect to an Acquisition entered into between the Company and
any Person other than a ZHG Entity.

 

6



--------------------------------------------------------------------------------

“Stock Acquisition” means any acquisition (whether direct or indirect, including
by way of merger, share exchange, consolidation, business combination or other
similar transaction) by the Company of any entity or assets pursuant to which
the Company issues shares of Common Stock or securities that are convertible
into or exchangeable for shares of Common Stock as consideration.

“Stock Purchase Agreement” means that certain Stock Purchase Agreement, dated as
of the date hereof, between ZHG and Blackstone.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; or (ii) if a limited
liability company, partnership, association or other business entity (other than
a corporation), a majority of the total voting power of stock (or equivalent
ownership interest) of such limited liability company, partnership, association
or other business entity is at the time owned or Controlled, directly or
indirectly, by that Person or one or more Subsidiaries of that Person or a
combination thereof. For purposes hereof, a Person or Persons shall be deemed to
own, control or have a majority ownership interest in a limited liability
company, partnership, association or other business entity (other than a
corporation) if such Person or Persons shall be allocated a majority of such
limited liability company, partnership, association or other business entity
gains or losses or shall be or Control the managing director or member, or
general partner, of such limited liability company, partnership, association or
other business entity.

“Total Number of Directors” means the total number of authorized Directors
comprising the entire Board.

“Total Share Ownership” means, as of any applicable date hereunder, and with
respect to any Person, the total number of shares of Common Stock both
(i) Beneficially Owned by such Person and (ii) in which such Person has the
pecuniary interest. For the avoidance of doubt, a Person shall not be deemed to
have ownership of a share of Common Stock, for purposes of calculating Total
Share Ownership, if such Person has Beneficial Ownership of such share of Common
Stock but does not also have the pecuniary interest in such share or,
conversely, if such Person has the pecuniary interest in such share of Common
Stock but does not also have Beneficial Ownership of such share.

“Transfer” (including its correlative meaning, “Transferred”) shall mean, with
respect to any Equity Security, directly or indirectly, by operation of Law,
contract or otherwise, (i) to sell, contract to sell, give, assign, hypothecate,
pledge, encumber, grant a security interest in, offer, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend or otherwise transfer or dispose of any
economic,

 

7



--------------------------------------------------------------------------------

voting or other rights in or to such Equity Security, (ii) to engage in any
hedging, swap, forward contract or other similar transaction that is designed to
or which reasonably could be expected to lead to or result in a sale or
disposition of Beneficial Ownership of, or pecuniary interest in, such Equity
Security, including any short sale or any purchase, sale or grant of any right
(including without limitation any put or call option) with respect to such
Equity Security, or (iii) to enter into a short sale of, or trade in, derivative
securities representing the right to vote or economic benefits of, such Equity
Security. When used as a noun, “Transfer” shall have such correlative meaning as
the context may require.

“Voting Percentage Limit” means the number of Voting Securities Beneficially
Owned by ZHG Entities equal to (i) fifteen percent (15%) of the Voting
Securities entitled to vote at the applicable meeting of stockholders of the
Company as disclosed in the proxy or information statement for such meeting; or
(ii) in a tender offer or exchange offer, fifteen percent (15%) of the shares of
Common Stock outstanding immediately prior to the expiration of the offer.

“Voting Securities” means shares of Common Stock and any other securities of the
Company entitled to vote generally in the election of Directors.

“ZHG” has the meaning set forth in the Preamble.

“ZHG Acquisition” means any Acquisition in which a ZHG Entity is the acquiror.

“ZHG Designee” has the meaning set forth in Section 2.1(b).

“ZHG Designator” means, as of any applicable time hereunder, the individual ZHG
Entity whose Total Share Ownership, in the aggregate, is greater than any other
individual ZHG Entity as of such time.

“ZHG Entities” means ZHG Group, ZHG Holding, ZHG and each of their respective
Controlled Affiliates.

“ZHG Group” has the meaning set forth in the Preamble.

“ZHG Holding” has the meaning set forth in the Preamble.

“ZHG Permitted Transferee” has the meaning set forth in Section 4.1(b)(iii).

“ZHG Parties” means (i) ZHG and (ii) any ZHG Permitted Transferee that becomes a
party to this Agreement by executing a joinder agreement substantially in the
form attached as Exhibit C to this Agreement.

“ZHG Standstill Commitment” means a written commitment to the Company by ZHG
Group and ZHG, on behalf of themselves and all other ZHG Entities, not to,
directly or indirectly, (i) make any Acquisition Proposal within the Standstill
Commitment Period, or (ii) request any waiver of the restriction set forth in
clause (i) of this definition prior to the date that is six (6) months after the
termination of discussions regarding the Acquisition Proposal described in the
Acquisition Notice in respect of which ZHG is providing such ZHG Standstill
Commitment and any Related Acquisition Proposal.

 

8



--------------------------------------------------------------------------------

1.2 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. Unless the context
otherwise requires: (a) “or” is disjunctive but not exclusive, (b) words in the
singular include the plural, and in the plural include the singular, (c) the
words “hereof”, “herein”, and “hereunder” and words of similar import when used
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement, (d) the word “including” and words of similar
import when used in this Agreement mean “including, without limitation,” unless
otherwise specified, (e) the word “extent” in the phrase “to the extent” means
the degree to which a subject or other thing extends and such phrase shall not
mean simply “if”, (f) references to “day” means a calendar day unless otherwise
indicated as a “Business Day”, and (g) references to “$” means U.S. dollars, the
lawful currency of the United States of America. Section references are to this
Agreement unless otherwise specified and references to clauses without a
cross-reference to a Section or subsection are references to clauses within the
same Section or, if more specific, subsection. When calculating the period of
time before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period is excluded. If the last day of such period is a
non-Business Day, the period in question ends on the next succeeding Business
Day.

ARTICLE II

CORPORATE GOVERNANCE MATTERS

2.1 Composition of the Board.

(a) From and after the Closing, subject to the terms and conditions of this
Article II, the ZHG Designator shall have the right (but not the obligation) to
designate, and the individuals nominated for election as Directors by or at the
direction of the Board or a duly-authorized committee thereof shall include, two
(2) individuals that meet the Designee Qualifications to serve as Directors.
Notwithstanding the foregoing provisions of this Section 2.1(a), but subject to
the proviso set forth in Section 2.6, (i) the number of individuals that the ZHG
Designator shall be entitled to designate to serve as Directors pursuant to this
Section 2.1(a) shall be reduced to one (1) Director if, at any time, the
aggregate Total Share Ownership of the ZHG Entities is less than twenty percent
(20%) of the total number of shares of Common Stock outstanding, and (ii) the
ZHG Designator shall not be entitled to designate any individuals to serve as
Directors pursuant to this Section 2.1(a) if, at any time, (A) the aggregate
Total Share Ownership of the ZHG Entities is less than ten percent (10%) of the
total number of shares of Common Stock outstanding or (B) any ZHG Entity
breaches Article III, Section 4.1, Section 4.3 or Section 4.6 of this Agreement
(the “Material Terms”) in any material respect and such breach continues after
written notice from the Company and a thirty (30) day opportunity to cure. From
and after the date on which either of the Initial ZHG Designees ceases to serve
as a Director, not more than one ZHG Designee at any time may be an Affiliated
ZHG Designee, and any other ZHG Designee shall be an Independent ZHG Designee,
unless otherwise determined by the Board (excluding any ZHG Designee).

 

9



--------------------------------------------------------------------------------

(b) If at any time the ZHG Designator has designated fewer than the total number
of individuals that the ZHG Designator is then entitled to designate pursuant to
Section 2.1(a), the ZHG Designator shall have the right (but not the obligation)
to designate such number of additional individuals who meet the Designee
Qualifications that the ZHG Designator is entitled to so designate, in which
case, any individuals nominated by or at the direction of the Board or any
duly-authorized committee thereof for election as Directors to fill any vacancy
or newly created directorships on the Board shall include such designees, and
the Company shall use its best efforts to (x) effect the election of such
additional designees, whether by increasing the size of the Board or otherwise,
and (y) cause the election of such additional designees to fill any such
newly-created vacancies or to fill any other existing vacancies. Each such
individual whom the ZHG Designator shall actually designate pursuant to this
Section 2.1 and who qualifies to serve and is thereafter elected as a Director
shall be referred to herein as a “ZHG Designee”.

(c) In the event that a vacancy is created at any time by the death, disability,
retirement, removal or resignation of any ZHG Designee, any individual nominated
or appointed by or at the direction of the Board or any duly-authorized
committee thereof to fill such vacancy shall be, and the Company shall use its
reasonable best efforts to cause such vacancy to be filled by, a new designee of
the ZHG Designator who meets the Designee Qualifications, and the Company and
the Board shall take, to the fullest extent permitted by Law, at any time and
from time to time, all actions necessary to accomplish the same as soon as
possible following such designation.

(d) The Company and the Board shall take, to the fullest extent permitted by
Law, all actions necessary, including increasing the Total Number of Directors,
to cause Yoshikazu Maruyama and Yongli Wang (together, the “Initial ZHG
Designees”) to be appointed to the Board immediately after the Closing, with
(x) Mr. Maruyama appointed to the class of Directors up for election at the
Company’s annual meeting of stockholders for 2019 and (y) Mr. Wang appointed to
replace Peter Wallace, who is expected to resign in connection with the Closing,
and to the class of Directors up for election at the Company’s annual meeting of
stockholders for 2019; provided, however, that if the Closing occurs after
mailing of the Company’s proxy statement relating to its annual meeting of
stockholders for 2017, (i) such appointments shall occur immediately after such
annual meeting, and (ii) Mr. Maruyama shall be appointed to the class of
Directors up for election at the Company’s annual meeting of stockholders for
2018.

(e) For any designation pursuant to this Section 2.1 that occurs after the
Closing, after the Company’s annual meeting of stockholders for 2017, and after
the appointments contemplated in Section 2.1(d), in connection with an election
of Directors by the stockholders of the Company, the ZHG Designator shall
identify its designees by written notice to the Company no less than ninety
(90) days prior to the date of the meeting of stockholders of the Company called
for the purpose of electing Directors. So long as an individual designated by
the ZHG Designator pursuant to this Section 2.1 meets the Designee
Qualifications, the Company shall, to the fullest extent permitted by Law,
include such individual in the slate of nominees recommended by the Board at any
meeting of stockholders called for the purpose of electing Directors, and use
its reasonable best efforts to cause the election of such individual to the
Board, including nominating such individual to be elected as a Director as
provided herein, recommending such individual’s election, soliciting proxies or
consents in favor thereof, and, if necessary, increasing the Total Number of
Directors.

 

10



--------------------------------------------------------------------------------

(f) The Company shall at all times provide each ZHG Designee (in his or her
capacity as a member of the Board) with the same rights to indemnification,
advancement of expenses and exculpation that it provides to other Directors.

2.2 Size of the Board. Without prejudice to the ZHG Designator’s rights pursuant
to Section 2.1, the consent of the ZHG Designator shall not be required to
increase or decrease the Total Number of Directors.

2.3 Committees.

(a) Each Independent ZHG Designee serving as a Director on the Board shall be
entitled to serve on at least one (1) committee of the Board (to the extent that
an Independent ZHG Designee elects to serve on such committee and subject to
such Independent ZHG Designee meeting the applicable eligibility requirements
for membership on such committee mandated by applicable Law, the rules of the
Exchange or the charter of such committee), as a full member with the same
voting and other privileges as other members of such committee. The committee(s)
on which any Independent ZHG Designee serves shall be determined by the
Nominating and Corporate Governance Committee.

(b) Until no ZHG Designee serves as a Director on the Board (and the ZHG
Designator either no longer has any rights under this Article II to designate
any ZHG Designee to serve on the Board or irrevocably waives any such rights),
the Company shall not amend the certificate of incorporation, bylaws or any
other organizational documents of the Company, or the charter or other governing
documents of any committee of the Board, in any manner that adversely and
disparately affects the right of any Independent ZHG Designee to be a member of
any such committee (except as otherwise required by Law or the rules of the
Exchange).

(c) Each ZHG Designee may attend, upon the request of such ZHG Designee and on a
non-voting basis, any meetings of the Regulatory & Governmental Affairs
Committee, Audit Committee, Compensation Committee, Nominating and Corporate
Governance Committee or other standing committee of the Board that may be
established, except when such attendance would present an actual or potential
conflict of interest for such ZHG Designee in the good faith opinion of the
applicable committee.

2.4 Qualification of ZHG Designees.

(a) Each ZHG Designee shall, at the time of his or her nomination or appointment
as a Director and at all times thereafter until such individual ceases to serve
as a Director:

(i) meet and comply with any and all policies, procedures, processes, codes,
rules, standards and guidelines of the Company applicable to all non-employee
Board members, including the Company’s code of business conduct and ethics,
securities trading policies and corporate governance guidelines;

(ii) not be involved in any of the events enumerated in Item 2(d) or Item 2(e)
of Schedule 13D under the Exchange Act or Item 401(f) of Regulation S-K, in each
case, during the applicable time period set forth therein;

 

11



--------------------------------------------------------------------------------

(iii) not be subject to any order, decree or judgment of any Governmental
Authority prohibiting service as a director of any public company;

(iv) not be an employee, officer, or director of, or consultant to, or be
receiving any compensation or benefits from, any Restricted Entity (unless
otherwise agreed to by the Nominating and Corporate Governance Committee);

(v) have demonstrated good judgment, character and integrity in his or her
personal and professional dealings and have relevant financial, investment,
management and/or business experience (including with respect to real estate
investment and/or theme park development), qualification and background for
purposes of serving as a Director, each as determined by the Nominating and
Corporate Governance Committee acting in good faith;

(vi) have demonstrated proficiency and financial literacy in the English
language for purposes of serving as a Director, including with respect to the
reading, comprehension and analysis of English language materials (including
financial materials) furnished in advance of and in connection with meetings of
the Board (and committees thereof) and the ability to participate on a
conversant basis in the English language meetings of the Board (and committees
thereof) and the topics covered therein, including financial discussions, each
as determined by the Nominating and Corporate Governance Committee acting in
good faith; and

(vii) if such ZHG Designee is an Independent ZHG Designee, meets the criteria
set forth in the definition of “Independent ZHG Designee” in Article I (the
requirements set forth in this Section 2.4(a), Section 2.4(b) and Section 2.4(c)
being referred to, collectively, as the “Designee Qualifications”).

(b) As a condition to a ZHG Designee’s election or nomination for election and
any subsequent nomination for election as a Director, such ZHG Designee shall
have executed and delivered to the Company a Director Confidentiality Agreement.

(c) Each ZHG Designee, as a condition to his or her initial appointment or
election to the Board and any re-nomination for election to the Board, must be
willing to be interviewed by the Nominating and Corporate Governance Committee
on the same basis as any other new candidate for appointment or election to the
Board and must be reasonably satisfactory to the Nominating and Corporate
Governance Committee acting in good faith. ZHG, in its capacity as a stockholder
of the Company on behalf of itself and other ZHG Entities, and each ZHG
Designee, shall deliver such questionnaires and otherwise provide such
information as are reasonably requested by the Company in connection with
assessing qualification, independence and other criteria applicable to
Directors, or required to be or customarily provided by directors, candidates
for director, and their Affiliates and representatives for inclusion in a proxy
statement or other filing required by applicable Law and the rules of the
Exchange, in each case to substantially the same extent requested or required of
other candidates for appointment or election to the Board after the date hereof.

 

12



--------------------------------------------------------------------------------

2.5 Participation of ZHG Designees in Certain Matters; Acquisition Proposals.

(a) The Company shall promptly provide ZHG with written notice (an “Acquisition
Notice”) of any written bona fide Acquisition Proposal that is received by or
presented to the Board, and such Acquisition Notice need not specify the
identity of the potential acquirer or any other terms of such Acquisition
Proposal. From delivery of an Acquisition Notice to ZHG until ZHG delivers a ZHG
Standstill Commitment to the Company or the expiration of the ten (10) Business
Day period contemplated by Section 2.5(b), the Company shall provide ZHG with
prior written notice of any meeting of the Board (or a committee thereof)
scheduled to discuss, consider or vote upon such Acquisition Proposal at least
twenty-four (24) hours before such meeting is convened.

(b) If (i) an Acquisition Notice has been delivered to ZHG and, within ten
(10) Business Days thereafter, a ZHG Standstill Commitment is delivered to the
Company, and (ii) any Acquisition Proposal previously made by a ZHG Entity has
been withdrawn, then each Affiliated ZHG Designee shall be entitled, after but
not before such ZHG Standstill Commitment has been delivered to the Company, to
participate in all discussions, consideration and voting by the Board regarding,
and shall be entitled to receive any materials provided to the Board relating
to, the Acquisition Proposal described in such Acquisition Notice, revisions to
such Acquisition Proposal and any other Acquisition Proposal solicited by or on
behalf of the Board in connection with the consideration of such Acquisition
Proposal or made by a third party in response to such Acquisition Proposal
(collectively, the “Related Acquisition Proposals”). If a ZHG Standstill
Commitment is not delivered to the Company within such ten (10) Business Day
period, no Affiliated ZHG Designee shall be entitled to participate in any
discussions, consideration or voting by the Board regarding, and no Affiliated
ZHG Designee shall be entitled to receive any materials provided to the Board
relating to, any such Acquisition Proposal or the Related Acquisition Proposals.

(c) Notwithstanding anything to the contrary in Section 2.5(b), no Affiliated
ZHG Designee shall be entitled to participate in any discussions, consideration
or voting by the Board regarding, and shall not be entitled to receive any Board
(or committee) materials relating to, any transaction or matter that, in the
good faith determination of the Board (other than the Affiliated ZHG Designees),
presents an actual or potential conflict of interest for such Affiliated ZHG
Designee, including, without limitation, any Acquisition Proposal involving a
ZHG Entity.

(d) Each Independent ZHG Designee shall be permitted to participate in all
discussions, consideration and voting by the Board regarding, and shall be
entitled to receive any Board materials relating to, any Acquisition Proposal,
except when such attendance or receipt of materials would present an actual or
potential conflict of interest for such Independent ZHG Designee in the good
faith determination of the Board (other than the Affiliated ZHG Designees and
such Independent ZHG Designee).

(e) If the Board establishes a committee of the Board to consider any
Acquisition Proposal, one (1) ZHG Designee, as determined by the ZHG Designator,
shall be entitled to be a member of such committee; provided, that such ZHG
Designee may be an Affiliated ZHG Designee only if (i) a ZHG Standstill
Commitment has been delivered by ZHG to the Company in accordance with
Section 2.5(b), and (ii) any Acquisition Proposal previously made by a ZHG
Entity has been withdrawn; provided, further, that no ZHG Designee may serve as
a member of such committee if, in the good faith determination of the Board
(other than the Affiliated ZHG Designee), such service presents an actual or
potential conflict of interest for such ZHG Designee.

 

13



--------------------------------------------------------------------------------

2.6 Resignations. Notwithstanding anything to the contrary in this Agreement,
if, at any time, (a) the number of ZHG Designees is greater than the number of
Directors that the ZHG Designator has the right to designate pursuant to
Section 2.1 or (b) any ZHG Entity breaches any of the Material Terms in any
material respect and such breach continues after written notice from the Company
and a thirty (30) day opportunity to cure, in each case, if requested by the
Nominating and Corporate Governance Committee, the ZHG Designator shall cause,
to the fullest extent permitted by applicable Law, that certain number of ZHG
Designees to promptly tender his, her or their resignations from the Board and
any applicable committee of the Board, such that the number of ZHG Designees
serving on the Board corresponds with the number of Directors that the ZHG
Designee has the right to designate pursuant to Section 2.1, or in the case
where any ZHG Entity breaches any of the Material Terms in any material respect
and such breach continues after written notice from the Company and a thirty
(30) day opportunity to cure, such that there are no ZHG Designees serving on
the Board; provided, however, that notwithstanding Section 2.1 and the foregoing
provisions of this Section 2.6, if the closing of an issuance of Equity
Securities of the Company (other than an issuance of New Securities in which ZHG
is permitted to purchase New Securities pursuant to Section 4.2) or a Stock
Acquisition causes the aggregate Total Share Ownership of the ZHG Entities, as a
percentage of the total number of shares of Common Stock outstanding, to decline
below a requisite percentage of the total number of shares of Common Stock
outstanding such that the ZHG Designator would be required by this Section 2.6
to cause, to the fullest extent permitted by applicable Law, a ZHG Designee or
ZHG Designees, as applicable, to promptly tender his, her, or their resignations
from the Board, then (i) the ZHG Designator shall not be required to cause such
ZHG Designee or ZHG Designees, as applicable, to promptly tender his, her, or
their resignations from the Board, and (ii) the Company and the Board shall not
seek or take any action to remove such ZHG Designee or ZHG Designees from the
Board, in each case unless in the applicable Buy-Back Period the ZHG Entities
have not made purchases of Common Stock in open market transactions, as
permitted by Section 4.3(c), such that the aggregate Total Share Ownership of
the ZHG Entities, as a percentage of the total number of shares of Common Stock
outstanding, exceeds the applicable percentage of the total number of shares of
Common Stock outstanding, such that the ZHG Designator would not be required by
this Section 2.6 to cause a ZHG Designee or ZHG Designees, as applicable, to
promptly tender his, or her, or their resignations from the Board. If the ZHG
Designator is required to cause, to the fullest extent permitted by applicable
Law, a ZHG Designee to tender his or her resignation from the Board and such ZHG
Designee does not promptly tender his or her resignation from the Board, such
ZHG Designee shall not thereafter be entitled to participate as a member of any
committee of the Board pursuant to this Agreement.

2.7 Other ZHG Investments. For the avoidance of doubt, no investment by any ZHG
Entity in any Person, including any Restricted Entity, shall, in and of itself,
limit the rights of the ZHG Designator pursuant to this Article II.

 

14



--------------------------------------------------------------------------------

ARTICLE III

VOTING MATTERS

3.1 Voting in Elections. At any meeting of stockholders of the Company involving
the election of Directors (or if action is taken by written consent of
stockholders of the Company in lieu of a meeting in respect of an election of
Directors), the ZHG Parties shall vote, or cause to be voted (including, if
applicable, by written consent), all Voting Securities Beneficially Owned by ZHG
Entities (a) up to the Voting Percentage Limit, affirmatively in favor of the
election of each Person nominated to serve as a Director by the Board or the
Nominating and Corporate Governance Committee, and (b) in excess of the Voting
Percentage Limit, at their sole discretion, either (i) affirmatively in favor of
the election of each Person nominated to serve as a Director by the Board or the
Nominating and Corporate Governance Committee or (ii) in the same proportion as
the Voting Securities not Beneficially Owned by ZHG Entities are voted
(including, if applicable, by written consent, or by voting by ballot or by
submitting any alternative proxy card necessary to accomplish the proportionate
voting contemplated by this subclause (ii)) affirmatively for or against, or to
withhold authority with respect to, as applicable, the election of each Person
nominated to serve as a Director (or, as applicable, the removal of any
Director) (it being understood that the ZHG Parties must elect to vote as
contemplated by subclause (i) or (ii) of this Section 3.1(b) and cannot elect
not to vote or to vote in any other manner).

3.2 Voting with respect to Certain Acquisitions. At any meeting of stockholders
of the Company at which an Acquisition (other than a Specified Acquisition or a
ZHG Acquisition) that has been approved and recommended (and such recommendation
has not been withdrawn) by the Board (and any other related matter the approval
of which is required to consummate such Acquisition) is submitted to a vote of
the stockholders of the Company (or if action is taken with respect to such
matter(s) by written consent of stockholders of the Company in lieu of a
meeting), the ZHG Parties shall vote or cause to be voted (including by
abstaining or, if applicable, taking action by written consent) all Voting
Securities Beneficially Owned by ZHG Entities in excess of the Voting Percentage
Limit in the same proportion as the Voting Securities not Beneficially Owned by
ZHG Entities are voted (including by written consent) for or against, or abstain
with respect to, such Acquisition (and such related matter(s)). For the
avoidance of doubt, in calculating the voting requirements of the ZHG Parties
under this Section 3.2, all broker non-votes and all Voting Securities that are
not present or represented at the applicable stockholder meeting shall not be
considered. The ZHG Parties shall be free to vote or cause to be voted
(including by abstaining or, if applicable, taking action by written consent),
in their sole discretion, all Voting Securities Beneficially Owned by ZHG
Entities up to and including the Voting Percentage Limit. Nothing contained in
this Section 3.2 shall restrict in any manner the voting (including by written
consent) of all Voting Securities Beneficially Owned by ZHG Entities at any
meeting of stockholders of the Company at which a Specified Acquisition or a ZHG
Acquisition is submitted to a vote of the stockholders of the Company (or, if
applicable, any action taken by written consent of the stockholders of the
Company in lieu of a meeting) and the ZHG Parties shall be free to vote
(including by written consent), at their sole discretion, all Voting Securities
Beneficially Owned by ZHG Entities against any Specified Acquisition and for any
ZHG Acquisition.

 

15



--------------------------------------------------------------------------------

3.3 Voting with respect to Other Matters. At any meeting of stockholders of the
Company at which any matter, other than an Other Specified Matter or a matter
that is subject to Section 3.1 or Section 3.2, is submitted to a vote of the
stockholders of the Company (or if action is taken with respect thereto by
written consent of stockholders in lieu of a meeting), the ZHG Parties shall
vote or cause to be voted (including by abstaining or, if applicable, taking
action by written consent) all Voting Securities Beneficially Owned by ZHG
Entities in excess of the Voting Percentage Limit in the same proportion as the
Voting Securities not Beneficially Owned by ZHG Entities are voted (including by
written consent) for or against, or abstain with respect to, each such matter.
Each ZHG Party shall be free to vote or cause to be voted (including by
abstaining or, if applicable, taking action by written consent), in their sole
discretion, all Voting Securities Beneficially Owned by ZHG Entities up to and
including the Voting Percentage Limit for or against, or to abstain from voting
on, each such matter.

3.4 Quorum. At each meeting of stockholders, the ZHG Entities shall cause all of
the Voting Securities Beneficially Owned by ZHG Entities to be present in person
or by proxy for quorum purposes.

ARTICLE IV

ADDITIONAL COVENANTS

4.1 Transfer Restrictions.

(a) During the Restricted Period, no ZHG Party shall Transfer any shares of
Common Stock, other than pursuant to a Permitted Transfer.

(b) “Permitted Transfer” means:

(i) a Transfer that has been approved in advance by a majority of the
disinterested members of the Board or a duly-authorized committee thereof;

(ii) a Transfer to another ZHG Party;

(iii) a Transfer to any ZHG Entity that is not a Restricted Entity and not a ZHG
Party (any such ZHG Entity, an “ZHG Permitted Transferee”), if such ZHG
Permitted Transferee shall have agreed in writing to be bound to the same extent
as ZHG by the obligations of this Agreement by executing a joinder agreement
substantially in the form attached as Exhibit C to this Agreement;

(iv) a Transfer in connection with any Acquisition approved by the Board or a
duly-authorized committee thereof (including if the Board or such committee
(A) recommends that the Company’s stockholders tender in response to a tender or
exchange offer that, if consummated, would constitute an Acquisition, or
(B) does not recommend that the Company’s stockholders reject any such tender or
exchange offer within the ten (10) Business Day period specified in Rule
14e-2(a) under the Exchange Act);

 

16



--------------------------------------------------------------------------------

(v) a Transfer that constitutes a tender into a tender or exchange offer
commenced by the Company or any of its Affiliates; or

(vi) a Transfer in connection with any bona fide mortgage, encumbrance or pledge
to a financial institution in connection with any bona fide loan or debt
transaction or enforcement thereunder; provided, that (A) such financial
institution either shall not be Controlled by any Governmental Authority at the
time of such Transfer or, if such financial institution is Controlled by a
Governmental Authority at the time of such Transfer, such financial institution
shall either (x) be included on The Banker’s most recently issued Top 1000 World
Banks ranking or (y) have common equity securities listed on a globally
recognized stock exchange, and (B) as a condition to such financial
institution’s ability to take ownership of any shares of Common Stock in
connection with enforcement under any such loan or debt transaction, such
financial institution or its assignee (as applicable) shall agree to comply with
the restrictions in this Section 4.1 with respect to such shares of Common Stock
(it being acknowledged and agreed that such financial institution or its
assignee shall inure to the rights of ZHG under the Registration Rights
Agreement with respect to such shares of Common Stock).

(c) Following the Restricted Period, each ZHG Party shall be free to Transfer
any shares of Common Stock; provided, that (i) with respect to any Transfer,
other than a Permitted Transfer or an underwritten public offering or an
underwritten block trade, the ZHG Parties shall not Transfer any shares of
Common Stock to (A) any Restricted Entity or (B) any Person or Group known to
such ZHG Party (or to the broker in an ordinary course brokerage transaction) to
be a 5% Stockholder or that would become the Beneficial Owner of five percent
(5%) or more of the total outstanding Common Stock as a result of the Transfer,
(ii) with respect to any Transfer, other than a Permitted Transfer, that is an
underwritten public offering or an underwritten block trade, such ZHG Party
shall instruct the managing underwriter(s) or broker(s) not to Transfer any
shares of Common Stock to any Person or Group that is a 5% Stockholder or that
would become the Beneficial Owner of five percent (5%) or more of the total
outstanding Common Stock as a result of the Transfer (unless, in each case, the
identity of the Person purchasing the shares of Common Stock is not known to the
managing underwriter(s) or broker(s)) and (iii) with respect to a Transfer,
other than a Permitted Transfer, that is an underwritten block trade, such ZHG
Party shall instruct the broker(s) not to Transfer any shares of Common Stock to
a Restricted Entity (unless the identity of the Person purchasing the shares of
Common Stock is not known to such ZHG Party or broker(s)). For purposes of this
Section 4.1(c), the total number of shares of Common Stock outstanding at any
time shall be the number specified in the most recent SEC filing of the Company
disclosing the total number of shares of Common Stock outstanding.

(d) Any Transfer or attempted Transfer of Equity Securities of the Company in
violation of this Section 4.1 shall, to the fullest extent permitted by
applicable Law, be null and void ab initio, and the Company shall not, and shall
instruct its transfer agent and other third parties not to, record or recognize
any such purported transaction on the books of the Company.

(e) Following any Transfer by a ZHG Party contemplated by Section 4.1(b)(vi),
ZHG shall (i) promptly notify the Company in writing upon receipt of any notice
of acceleration or foreclosure from a financial institution under the applicable
loan or debt transaction, and

 

17



--------------------------------------------------------------------------------

(ii) reimburse any reasonable costs and expenses incurred by the Company in
connection with (x) the establishment of such mortgage, encumbrance or pledge or
(y) any Transfer of shares of Common Stock to such financial institution in
connection with such event of acceleration or foreclosure.

(f) The Company shall use reasonable efforts to have the shares of Common Stock
purchased pursuant to the Stock Purchase Agreement registered directly on the
books and records of the transfer agent in the name of the applicable ZHG Party
and maintained in book entries directly on the books and records of the transfer
agent in the name of the applicable ZHG Party. Any certificates for shares of
Common Stock held by a ZHG Party as of the Closing Date shall bear a legend or
legends (and appropriate comparable notations or other arrangements will be made
with respect to shares maintained in the form of book entries) referencing
restrictions on transfer of such shares under the Securities Act and under this
Agreement which legend shall state in substance:

THESE SECURITIES AND THE SECURITIES ISSUABLE UPON THE EXCHANGE THEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES
MAY NOT BE OFFERED, SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT
(1) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OR
(2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT RELATING TO SUCH SECURITIES
UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE
SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS.

THESE SECURITIES ARE SUBJECT TO TRANSFER AND OTHER RESTRICTIONS SET FORTH IN THE
STOCKHOLDERS AGREEMENT DATED AS OF March 24, 2017, AMONG SEAWORLD ENTERTAINMENT,
INC., SUN WISE (UK) CO., LTD AND, SOLELY FOR PURPOSES OF SECTION 4.3 THEREOF,
ZHONGHONG ZHUOYE GROUP CO., LTD., AS AMENDED FROM TIME TO TIME, COPIES OF WHICH
ARE ON FILE WITH THE SECRETARY OF THE COMPANY.

Notwithstanding the foregoing, upon the request of the applicable ZHG Party,
(i) in connection with any Transfer of Common Stock Transferred in accordance
with the terms of this Agreement (other than Section 4.1(b)(ii) and
Section 4.1(b)(iii)), the Company shall promptly cause the second paragraph of
the legend (or notation) to be removed upon such Transfer if such restrictions
would not be applicable following such Transfer, (ii) following receipt by the
Company of an opinion of counsel reasonably satisfactory to the Company to the
effect that such legend (or notation) may be lifted in connection with the
Transfer of Common Stock, the Company shall promptly cause the first paragraph
of the legend (or notation) to be removed from any Common Stock to be
Transferred in accordance with the terms of this Agreement, and (iii) to the
extent the first and second paragraph of the legend (or notation) would be
removed pursuant to this paragraph in connection with any Transfer of Common
Stock, the Company shall use reasonable efforts to cause such Common Stock to be
registered in the name of The Depository Trust Company’s nominee.

 

18



--------------------------------------------------------------------------------

4.2 Right of First Refusal.

(a) If the Company, at any time or from time to time following the Closing,
proposes to issue (a “New Issuance”) any New Securities, for cash in an offering
that is not an underwritten public offering or an offering pursuant to Rule 144A
(or a successor rule) under the Securities Act (any such offering, a “Private
Placement”), the Company shall provide ZHG with written notice (an “Issuance
Notice”) of such New Issuance at least thirty (30) days prior to the issuance of
such New Securities. The Issuance Notice shall set forth the material terms and
conditions of the New Issuance, including (i) the proposed number of New
Securities if known or, if not known, an estimate thereof, (ii) a description of
the New Securities and proposed manner of sale, (iii) the purchase price per New
Security (or conversion price or premium in the event of an offering of
convertible debt) (the “Per Security Offering Price”) if known or, if not known,
an estimate thereof, and (iv) the proposed issuance date if known or, if not
known, an estimate thereof. ZHG shall be entitled to purchase (either directly
or through any other ZHG Parties or any of ZHG’s Controlled Affiliates that are
ZHG Permitted Transferees), at the Per Security Offering Price and on the other
terms and conditions specified in the Issuance Notice, up to the number of such
New Securities that would result in the aggregate Total Share Ownership of the
ZHG Entities, as a percentage of the total number of outstanding shares of
Common Stock immediately following such New Issuance being equal to the
aggregate Total Share Ownership of the ZHG Entities, as a percentage of the
total number of outstanding shares of Common Stock immediately prior to such New
Issuance, provided that for this purpose such percentage shall not exceed the
Maximum Ownership Percentage. Notwithstanding the foregoing, the number of New
Securities that ZHG (directly or through any other ZHG Parties or their
Controlled Affiliates that are ZHG Permitted Transferees) shall be entitled to
purchase pursuant to this Section 4.2 with respect to any New Issuance shall be
limited to the maximum amount that may be issued by the Company to ZHG (directly
or through any other ZHG Parties or their Controlled Affiliates that are ZHG
Permitted Transferees) without requiring approval of such issuance by the
stockholders of the Company under the rules of the Exchange, as determined in
good faith by the Company (which such determination shall be binding on the
parties).

(b) ZHG may exercise its rights under this Section 4.2 by delivering written
notice of its election to purchase (either directly or through any other ZHG
Parties or any of ZHG’s Controlled Affiliates that are ZHG Permitted
Transferees) such New Securities to the Company within ten (10) days after
receipt of the Issuance Notice, which notice shall specify the number of New
Securities requested to be purchased by ZHG. Delivery of such notice shall
constitute a binding commitment of ZHG to purchase (either directly or through
any other ZHG Parties or any of ZHG’s Controlled Affiliates that are ZHG
Permitted Transferees) the amount of New Securities so specified at the Per
Security Offering Price and on the terms and conditions specified in the
Issuance Notice. If, at the termination of such ten (10) day period, ZHG has not
exercised its right to purchase any such New Securities, ZHG shall be deemed to
have waived its rights under this Section 4.2 with respect to, and only with
respect to, the purchase of the New Securities specified in the applicable
Issuance Notice.

(c) The closing of any sale of New Securities to ZHG, any other ZHG Parties or
any of ZHG’s Controlled Affiliates that are ZHG Permitted Transferees pursuant
to this Section 4.2 shall take place concurrently with the consummation of the
sale of the New Securities on the terms set forth in the Issuance Notice to all
other Persons purchasing such New Securities (the “New Issuance Closing”).

 

19



--------------------------------------------------------------------------------

(d) If the Company issues, at the New Issuance Closing, less than all of the New
Securities described in the Issuance Notice, then the number of New Securities
that ZHG (and any other ZHG Parties and any of ZHG’s Controlled Affiliates that
are ZHG Permitted Transferees) shall be entitled to purchase in connection with
such New Issuance pursuant to this Section 4.2 shall be reduced proportionately
and ZHG’s notice delivered pursuant to Section 4.2(b) shall be deemed amended to
reflect such reduction. If the number of New Securities is reduced as
contemplated by this Section 4.2(d), the Company shall not issue or sell the
remainder of the New Securities described in the Issuance Notice without again
complying with the provisions of this Section 4.2.

(e) If the New Issuance Closing (other than any over-allotment closing) does not
occur within ninety (90) days after the date of the Issuance Notice, the Company
shall not issue or sell the New Securities described in the Issuance Notice
without again complying with the provisions of this Section 4.2.

(f) ZHG (or any other ZHG Parties or any of ZHG’s Controlled Affiliates that are
ZHG Permitted Transferees) shall, prior to the closing of any Private Placement
in which any of them has elected to purchase New Securities pursuant to this
Section 4.2, execute and deliver all such documents and instruments as are
customarily required in connection with such an offering or are reasonably
requested by the Company, including, without limitation, customary investment
representations and representations as to its status as the type of offeree to
whom a private sale may be made pursuant to the Securities Act, and any failure
to deliver or enter into any such documents and instruments at or prior to such
closing shall constitute a waiver of the right of first refusal set forth in
this Section 4.2 with respect to such New Issuance.

(g) Notwithstanding the foregoing provisions of this Section 4.2, this
Section 4.2 shall not apply and the ZHG Entities shall have no rights under this
Section 4.2 if, at any time, any ZHG Entity breaches any of the Material Terms
in any material respect and such breach continues after written notice from the
Company and a thirty (30) day opportunity to cure.

4.3 Standstill.

(a) Subject to Section 4.3(b) and Section 4.3(c), on and after the Closing, ZHG
Group and the ZHG Parties shall not, shall cause their respective Affiliates not
to, and shall cause the representatives of ZHG Group, the ZHG Parties and their
respective Affiliates acting at their direction not to, in any manner, directly
or indirectly, without the prior written consent of, or waiver by, the Company:

(i) acquire, offer to acquire or agree to acquire, by purchase or otherwise,
Beneficial Ownership of any Equity Securities of the Company (including any
rights, options or other derivative securities or contracts or instruments to
acquire such ownership that derives its value (in whole or in part) from such
Equity Securities (whether currently, upon lapse of time, following the
satisfaction of any conditions, upon the occurrence of any event or any
combinations of the foregoing)) other than: (A) as a

 

20



--------------------------------------------------------------------------------

result of any stock split, stock dividend or distribution, subdivision,
reorganization, reclassification or similar capital transaction involving Equity
Securities of the Company; (B) pursuant to Section 4.1(b)(ii),
Section 4.1(b)(iii), Section 4.2 or Section 4.3(c) or (C) a Transfer between ZHG
Parties; provided, that no ZHG Party shall be in breach of this
Section 4.3(a)(i) as a result of the acquisition by any ZHG Designee of any
Equity Securities of the Company pursuant to (x) the grant or vesting of any
equity compensation awards granted by the Company to any ZHG Designee, or
(y) the exercise of any stock options, restricted stock units, or similar awards
relating to any Equity Securities of the Company granted by the Company to any
ZHG Designee;

(ii) make any public announcement or public offer with respect to any merger,
business combination, recapitalization, reorganization, restructuring,
liquidation, change of control or other similar extraordinary transaction
involving the Company or any of its Subsidiaries (unless such transaction is
approved or affirmatively recommended by the Board);

(iii) make, knowingly encourage or in any way participate in, any “solicitation”
of “proxies” (as such terms are used in the proxy rules of the SEC promulgated
pursuant to Section 14 of the Exchange Act) to vote any Voting Securities, or
seek to advise or influence any Person with respect to the voting of, any Voting
Securities (other than, in each case, in a manner that is consistent with the
Board’s recommendation in connection with a matter);

(iv) seek election to, or seek to place a representative on, the Board or
removal of any member of the Board or otherwise act, alone or in concert with
others, to seek representation or to control or influence the management, the
Board or policies of the Company (other than (A) with respect to the election or
removal of a ZHG Designee or (B) to vote in accordance with the requirements of
Article III);

(v) call, or seek to call, a meeting of the stockholders of the Company or
initiate any stockholder proposal for action by stockholders of the Company;

(vi) form, join or in any way participate in a Group with respect to Equity
Securities (other than a Group consisting solely of ZHG Parties);

(vii) otherwise act, alone or in concert with others, to seek to control or
influence the management or the policies of the Company (for the avoidance of
doubt, excluding any such act in their capacity as a commercial counterparty,
customer, supplier, industry participant or the like);

(viii) advise or knowingly assist or encourage or enter into any discussions,
negotiations, agreements or arrangements with any other Persons in connection
with any of the foregoing activities;

(ix) publicly disclose any intention, plan or arrangement inconsistent with any
of the foregoing activities;

 

21



--------------------------------------------------------------------------------

(x) arrange, or in any way provide, directly or indirectly, any financing for
the purchase by any Person or Group of any Equity Securities or assets of the
Company, other than financing for (A) the purchase of assets then being offered
for sale by the Company and approved by the disinterested Directors, (B) the
Transfer of any shares of Common Stock to a ZHG Party or a ZHG Permitted
Transferee, (C) purchases of any Equity Securities of the Company by a ZHG
Entity that are permitted by this Agreement and (D) a ZHG Acquisition.

(xi) take any action that ZHG Group or a ZHG Party knows, or would reasonably be
expected to know, after consultation with outside legal counsel, would require
the Company to make a public announcement regarding the possibility of an
Acquisition; or

(xii) contest the validity of this Section 4.3(a) or initiate or participate in
any judicial proceeding to amend, waive, terminate or seek a release of the
restrictions contained herein, it being understood and agreed that (A) without
prejudice to Section 2.5, this Section 4.3 shall not limit (x) the activities of
any ZHG Designee taken in good faith in his or her capacity as a Director or
(y) the participation of any ZHG Designee in any Board (or committee of the
Board, as applicable) discussions, deliberations, negotiations or
determinations, and (B) ZHG and ZHG Group shall be responsible for any breach of
this Section 4.3 caused by any action taken by any ZHG Entity or by a
representative of a ZHG Entity acting at the direction of any ZHG Entity.

(b) Notwithstanding anything to the contrary in Section 4.3(a), on and after the
date hereof, other than during any Standstill Commitment Period, no ZHG Party
shall be prohibited or restricted from: (i) initiating and engaging in private
discussions with, and/or making and submitting to, the Company and/or the Board
a non-public, confidential Acquisition Proposal so long as such ZHG Party does
not know, and would not be reasonably expected to know, after consultation with
outside legal counsel, that such actions would be reasonably likely to require
ZHG, the Company or any other Person to make a public announcement regarding
such Acquisition Proposal; or (ii) from and after a public announcement of a
definitive agreement with respect to an Acquisition entered into between the
Company and any Person other than a ZHG Entity and until the earlier of (A) the
closing of such Acquisition and (B) thirty (30) days after the termination of
such definitive agreement, notwithstanding any ZHG Standstill Commitment, making
and submitting to the Company, the Board, and/or the Company’s stockholders, an
alternative Acquisition Proposal on a publicly disclosed and announced basis for
all outstanding shares of Common Stock, which, if a tender or exchange offer,
shall be on the same terms for all such shares and include a non-waivable
condition that a majority of outstanding shares of Common Stock not Beneficially
Owned by any ZHG Entity are tendered into such offer. For the avoidance of
doubt, Section 3.2, Section 4.3(a) and Section 4.6 shall continue to apply
except to the extent such provisions would prevent a ZHG Party from taking the
actions expressly permitted by Section 4.3(b)(i) or Section 4.3(b)(ii).

(c) Notwithstanding anything to the contrary in Section 4.3(a), ZHG may
(directly or through any other ZHG Parties or any of their respective Controlled
Affiliates that are ZHG Permitted Transferees), at any time and from time to
time, purchase shares of Common Stock in open market transactions in an amount
that, when aggregated with the number of shares of

 

22



--------------------------------------------------------------------------------

Common Stock then Beneficially Owned by all ZHG Entities, would not then exceed
a percentage of the shares of Common Stock outstanding at such time equal to the
lower of (i) twenty four and nine-tenths percent (24.9%) and (ii) the Adjusted
Ownership Percentage (such lower percentage, the “Maximum Ownership
Percentage”). The “Adjusted Ownership Percentage” shall initially be equal to
twenty four and nine-tenths percent (24.9%) and, upon each Transfer of shares of
Common Stock by a ZHG Entity that (A) is to a Person other than another ZHG
Entity and (B) occurs when the aggregate Total Share Ownership of the ZHG
Entities, as a percentage of the total number of outstanding shares of Common
Stock is less than or equal to twenty four and nine-tenths percent (24.9%) or
causes such percentage to be less than twenty four and nine-tenths percent
(24.9%), shall be reduced by a percentage (the “Reduction Percentage”) equal to
the percentage of the total number of outstanding shares of Common Stock that
such Transfer of shares of Common Stock constituted, but in no event shall a
Reduction Percentage be greater than the difference between twenty four and
nine-tenths percent (24.9%) and the aggregate Total Share Ownership of the ZHG
Entities, as a percentage of the total number of outstanding shares of Common
Stock, following such Transfer. For purposes of this Section 4.3(c), the total
number of shares of Common Stock outstanding at any time shall be the number
specified in the latest of (i) the most recent SEC filing of the Company
disclosing the total number of shares of Common Stock outstanding or (ii) a
written notice from the Company, which will be provided to ZHG as soon as
reasonably practicable upon a written request therefor from ZHG following any
New Issuance or Stock Acquisition.

4.4 Information and Access Rights. The books and records of the Company shall be
available for inspection by the ZHG Parties at the principal place of business
of the Company. The Company shall, and shall cause its Subsidiaries to,
(i) afford the ZHG Parties and their respective agents access at all reasonable
times to its officers, employees, auditors, legal counsel, properties, offices
and other facilities and to all of its books and records, (ii) afford the ZHG
Parties and their respective agents with the opportunity to consult with its
officers from time to time as the ZHG Parties may reasonably request regarding
the affairs, finances and accounts of the Company and its Subsidiaries, (iii) to
the extent otherwise prepared by the Company, provide annual operating and
capital expenditure budgets and periodic information packages relating to the
operations and cash flows of the Company and its Subsidiaries and (iv) subject
to applicable Law, provide any additional information regarding the affairs,
finances and accounts of the Company and its Subsidiaries that is reasonably
requested by the ZHG Parties from time to time (it being acknowledged that the
Company may reasonably withhold information that constitutes a trade secret or
other competitively sensitive intellectual property or is subject to
attorney-client privilege). ZHG hereby agrees that, notwithstanding any other
provision of this Agreement to the contrary, ZHG and its Affiliates shall be
provided confidential information in accordance with and subject to the terms of
a Confidentiality Agreement in the form attached hereto as Exhibit D, which such
Confidentiality Agreement shall be executed and delivered concurrently with the
Closing (the “Confidentiality Agreement”).

4.5 Cooperation. Following the Closing, the Company and ZHG shall, from time to
time, engage in good faith discussions regarding strategic cooperation that may
be mutually beneficial to such parties.

 

23



--------------------------------------------------------------------------------

4.6 Tender of Shares in Certain Acquisitions. If, at any time when (i) ZHG
Entities Beneficially Own Voting Securities in excess of the Voting Percentage
Limit, and (ii) any Acquisition (other than a Specified Acquisition) by a Person
other than a ZHG Entity is to be effected by means of a tender or exchange offer
that has been approved and recommended (and such recommendation has not been
withdrawn) by the Board, the ZHG Parties shall tender into such offer, prior to
any expiration thereof (as such offer may be extended from time to time), all
the shares of Common Stock Beneficially Owned by ZHG Entities in excess of the
Voting Percentage Limit in the same proportion as the shares of Common Stock not
Beneficially Owned by ZHG Entities are so tendered. Such tender by the ZHG
Parties shall be made within twelve (12) hours of notification from any
depositary for such tender or exchange offer of the percentage of Voting
Securities Beneficially Owned by holders other than ZHG Entities then received
by such depositary. The ZHG Parties shall be free, in their sole discretion, to
tender or not tender into such offer, any and all shares of Common Stock
Beneficially Owned by ZHG Entities up to and including the Voting Percentage
Limit.

4.7 Public Announcements. The initial press release with respect to this
Agreement shall be a joint press release to be reasonably agreed upon by ZHG and
the Company. Thereafter, ZHG and the Company shall consult with each other
before issuing any press release, or other public announcement with respect to
this Agreement or the matters contemplated hereby and, except in respect of any
such press release or other public announcement as may be required by applicable
Law or any applicable rule of any securities exchange or association, shall not
issue any such press release or other public announcement prior to such
consultation. ZHG Group and the ZHG Parties shall not, shall cause their
respective Affiliates not to, and shall cause the representatives of ZHG Group,
the ZHG Parties and their respective Affiliates acting at their direction not
to, in any manner, disparage or cause to be disparaged the Company or its
Affiliates or any of its or their respective current or former directors or
executive officers, and the Company shall not, shall cause its Affiliates not
to, and shall cause its representatives and the representatives of its
Affiliates acting at their direction not to, in any manner disparage or cause to
be disparaged any of the ZHG Parties, the ZHG Group, or any of their respective
Affiliates, or any of its or their respective current or former directors,
managers or executive officers,

4.8 Corporate Opportunities. On or before the Closing, the Company and the Board
(or a duly authorized committee thereof) shall, in compliance with applicable
Law, take all actions necessary to duly adopt the resolutions substantially as
set forth in Exhibit E to this Agreement and such resolutions shall remain in
effect until the later of (i) termination of this Agreement, or (ii) no ZHG
Designee is a member of the Board.

4.9 Translator. The individuals nominated by the ZHG Designator pursuant to
Section 2.1(a) and any ZHG Designees who reasonably require a translator to
facilitate participation in the meetings of the Board (or a committee thereof),
shall be permitted to attend any meetings of the Board (or a committee thereof)
or any other meetings with representatives of the Company (including, without
limitation, any interviews pursuant to Section 2.4(c)), whether in person, by
telephone or otherwise, with such translator; provided, that (a) such translator
shall have previously executed a standard from of confidentiality agreement with
the Company, (b) such translator shall be at the sole cost and expense of the
ZHG Entities, (c) such translation shall be conducted only on a simultaneous
basis (also referred to as “U.N.-style”) and (d) such translation shall
otherwise be conducted in a manner that is not disruptive to the proceedings of
the Board (and the committees thereof), as determined by the Nominating and
Governance Committee acting in good faith. For the avoidance of doubt, (i) all
meetings of the Board (and

 

24



--------------------------------------------------------------------------------

the committees thereof) shall be conducted in the English language and (ii) the
Nominating and Governance Committee shall have the right to exclude the
translator from any and all meetings of the Board (or any committee thereof) if
the Nominating and Corporate Governance Committee determines, acting in good
faith, that such translation is or will be disruptive to the proceedings of the
Board (and the committees thereof).

ARTICLE V

REPRESENTATIONS AND WARRANTIES

5.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to ZHG as follows as of the Closing:

(a) The Company is a corporation, duly incorporated, validly existing and in
good standing under the Laws of the State of Delaware. The Company has all
requisite power and authority to execute and deliver this Agreement and to
perform its obligations under the Agreement.

(b) The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement do not and
will not conflict with or violate any provision of, or require the consent or
approval of any Person (except for any such consents or approvals which have
been obtained) under, (x) applicable Law, (y) the organizational documents of
the Company, or (z) any contract or agreement to which the Company is a party.

(c) The execution and delivery by the Company of this Agreement and the
performance of the obligations of the Company under this Agreement have been
duly authorized by all necessary corporate action on the part of the Company.
This Agreement has been duly executed and delivered by the Company and, assuming
the due authorization, execution and delivery by ZHG, constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to bankruptcy, insolvency and other Laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity.

(d) The Board (or a duly authorized committee thereof) has taken all action
necessary to approve the transactions contemplated by the Stock Purchase
Agreement and any other action which may be necessary, in compliance with
applicable Law, to render inapplicable to ZHG and, to the fullest extent
permitted by Law, any other ZHG Party the restrictions on “business
combinations” set forth in the Company Charter. No “business combination”,
“moratorium,” “control share,” “fair price,” “takeover,” “interested
stockholder,” or similar Law is applicable to the Stock Purchase Agreement or
the transactions contemplated thereby, including but not limited to Section 203
of the Delaware General Corporation Law.

5.2 Representations and Warranties of ZHG. ZHG hereby represents and warrants to
the Company as follows as of the Closing:

 

25



--------------------------------------------------------------------------------

(a) ZHG is duly organized, validly existing and in good standing under the Laws
of the jurisdiction of its organization. ZHG has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
under this Agreement.

(b) The execution and delivery by ZHG of this Agreement and the performance by
ZHG of its obligations under this Agreement do not and will not conflict with or
violate any provision of, or require the consent or approval of any Person
(except for any such consents or approvals which have been obtained) under,
(x) applicable Law, (y) its organizational documents, or (z) any contract or
agreement to which it is a party.

(c) The execution and delivery by ZHG of this Agreement and the performance by
ZHG of its obligations under this Agreement have been duly authorized by all
necessary corporate or other analogous action on its part. This Agreement has
been duly executed and delivered by ZHG and, assuming the due authorization,
execution and delivery by the Company, constitutes a legal, valid and binding
obligation of ZHG, enforceable against it in accordance with its terms, subject
to bankruptcy, insolvency and other Laws of general applicability relating to or
affecting creditors’ rights and to general principles of equity.

5.3 No Other Representations or Warranties. Each of ZHG and the Company hereby
acknowledges and agrees that (a) except for the express representations and
warranties set forth in this Article V, neither party hereto nor any Person
acting on its behalf is making any representation or warranty of any kind,
express or implied, in connection with the negotiation, execution or performance
of this Agreement or the Stock Purchase Agreement or the transactions
contemplated hereby and thereby, and (b) neither party hereto has relied on the
accuracy or completeness of any information furnished by the other party hereto
or any Person acting on its behalf in connection with the negotiation, execution
or performance of this Agreement or the Stock Purchase Agreement or the
transactions contemplated hereby and thereby.

ARTICLE VI

GENERAL PROVISIONS

6.1 Termination. Unless otherwise specified herein, this Agreement shall
automatically terminate on the earlier to occur of (a) the date on which the
aggregate Total Share Ownership of the ZHG Entities is less than five percent
(5%) of the total number of shares of Common Stock outstanding as of such date
and (b) the termination of the Stock Purchase Agreement prior to the Closing in
accordance with its terms; provided, that Section 2.6 shall survive the
termination of this Agreement indefinitely.

6.2 Notices. Any notice, designation, request, request for consent or consent
provided for in this Agreement shall be in writing and shall be deemed given
(a) when delivered personally, (b) two (2) Business Days after being sent, if
sent by internationally recognized overnight courier, or (c) when sent, if
transmitted by facsimile (which such facsimile shall be confirmed within 24
hours thereafter in a manner provided in clause (a) or (b)), in each case, to
the parties at the following addresses (or at such other address for a party as
shall be specified by prior written notice from such party):

 

26



--------------------------------------------------------------------------------

if to the Company:

SeaWorld Entertainment, Inc.

9205 South Park Center Loop, Suite 400

Orlando, FL 32819

USA

Attention: General Counsel

Fax:          +1 (407) 226-5039

with a copy (not constituting notice) to:

Latham & Watkins LLP

330 N. Wabash Ave., Suite 2800

Chicago, IL 60611

USA

Attention: Cathy A. Birkeland

                 Bradley C. Faris

Fax:          +1 (312) 993-9767

if to ZHG:

c/o Zhonghong Zhuoye Group Co., Ltd.

Building No. 8, Eastern International, No. 1

Ciyunsi, Chaoyang District

Beijing, Peoples Republic of China 100025

Attention: Yu Ting

Fax:          +(0086) 010-85356993

with a copy (not constituting notice) to:

Paul Hastings LLP

515 South Flower Street, 25th Floor

Los Angeles, CA 90071

Attention: Robert A. Miller, Jr.

Fax:          +1 (213) 996-3254

6.3 Amendment; Waiver. This Agreement may be amended, supplemented or otherwise
modified, and the observance of any term hereof may be waived, only by a written
instrument executed by (i) the Company and (ii) the ZHG Designator. Neither the
failure nor delay on the part of any party hereto to exercise any right, remedy,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, remedy, power or privilege
preclude any other or further exercise of the same or of any other right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver. Any amendment, supplement or modification to this Agreement
and any waiver of any term hereof effected in accordance with this Section 6.3
shall be binding on each party hereto and all of such party’s successors and
permitted assigns, whether or not such party, successor or permitted assign
entered into or approved such amendment, supplement or modification.

 

27



--------------------------------------------------------------------------------

6.4 Further Assurances. Each party hereto shall sign such further documents and
do and perform and cause to be done such further acts and things as any other
party hereto may reasonably request to the extent necessary to carry out the
intent and accomplish the purposes of this Agreement.

6.5 Assignment. This Agreement will inure to the benefit of and be binding on
the parties hereto and their respective successors and permitted assigns. This
Agreement may not be assigned, except by any ZHG Party to any ZHG Permitted
Transferee that has executed a joinder agreement substantially in the form
attached as Exhibit C to this Agreement, without the express prior written
consent of the other parties hereto, and any attempted assignment, without such
consent, will be null and void.

6.6 Third Parties. This Agreement does not create any rights, claims or benefits
inuring to any person that is not a party hereto nor create or establish any
third party beneficiary hereto.

6.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, without regard to principles
of conflicts of Laws thereof.

6.8 Jurisdiction; Waiver of Jury Trial. In any judicial proceeding involving any
dispute, controversy or claim between the parties hereto arising out of or
relating to this Agreement, each of the parties hereto, by execution and
delivery of this Agreement, unconditionally accepts and consents to the
exclusive jurisdiction and venue of the Delaware Court of Chancery and any state
appellate court to which orders and judgments thereof may be appealed within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), including but not limited to the in personam and subject
matter jurisdiction of those courts, or if jurisdiction over the matter is
vested exclusively in federal courts, the United States District Court for the
District of Delaware, and the appellate courts to which orders and judgments
thereof may be appealed, waives any objections to such jurisdiction on the
grounds of venue or forum non conveniens, the absence of in personam or subject
matter jurisdiction and any similar grounds or any other manner permitted by
Law, and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement. In any such judicial proceeding, the parties
agree that in addition to any method for the service of process permitted or
required by such courts, to the fullest extent permitted by Law, service of
process may be made by delivery provided pursuant to the directions in
Section 6.2. EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY
DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

6.9 Specific Performance. Each party hereto acknowledges and agrees that in the
event of any breach of this Agreement by any of them, the other parties hereto
would be irreparably harmed and could not be made whole by monetary damages.
Each party accordingly

 

28



--------------------------------------------------------------------------------

agrees to waive the defense in any action for specific performance that a remedy
at law would be adequate and agrees that the parties, in addition to any other
remedy to which they may be entitled at law or in equity, shall be entitled to
specific performance of this Agreement without the posting of bond.

6.10 Entire Agreement. This Agreement, the Confidentiality Agreement and any
Director Confidentiality Agreement with a ZHG Designee set forth the entire
understanding of the parties hereto with respect to the subject matter hereof.
There are no agreements, representations, warranties, covenants or
understandings with respect to the subject matter hereof other than those
expressly set forth herein or in the Confidentiality Agreement or any such
Director Confidentiality Agreement. This Agreement, the Confidentiality
Agreement and any such Director Confidentiality Agreement supersede all other
prior agreements and understandings between the parties with respect to such
subject matter, other than, with respect to the confidentiality and non-use
restrictions set forth in (a) that certain letter agreement regarding
confidentiality, dated February 17, 2017, by and between the Company and ZHG
Group with respect to information disclosed thereunder prior to the Closing, but
only to the extent such information is not otherwise subject to the
confidentiality and non-use restrictions set forth in the Confidentiality
Agreement or Director Confidentiality Agreement, and (b) that certain
confidentiality agreement, dated October 27, 2016, by and between the Company
and ZHG Group with respect to information disclosed thereunder prior to the date
hereof, but only to the extent such information is not otherwise subject to the
confidentiality and non-use restrictions set forth in the Confidentiality
Agreement or Director Confidentiality Agreement (it being understood that, in
each case, such letter agreement and confidentiality agreement shall remain in
full force and effect in accordance with their respective terms with respect to
the confidentiality and non-use restrictions set forth therein with respect to
such information disclosed thereunder prior to the Closing or the date hereof,
as applicable).

6.11 Severability. If any provision of this Agreement, or the application of
such provision to any Person or circumstance or in any jurisdiction, shall be
held to be invalid or unenforceable to any extent, (a) the remainder of this
Agreement shall not be affected thereby, and each other provision hereof shall
be valid and enforceable to the fullest extent permitted by Law, (b) as to such
Person or circumstance or in such jurisdiction such provision shall be reformed
to be valid and enforceable to the fullest extent permitted by Law and (c) the
application of such provision to other Persons or circumstances or in other
jurisdictions shall not be affected thereby.

6.12 Table of Contents, Headings and Captions. The table of contents, headings,
subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

6.13 Counterparts. This Agreement and any amendment hereto may be signed in any
number of separate counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one Agreement (or amendment, as
applicable).

 

29



--------------------------------------------------------------------------------

6.14 Effectiveness of this Agreement. This Agreement shall become automatically
effective upon the Closing, without the requirement of any further action by any
Person, and until the Closing (if any), this Agreement shall be of no force or
effect and shall create no rights or obligations on the part of any party
hereto.

[Remainder Of Page Intentionally Left Blank]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

SEAWORLD ENTERTAINMENT, INC. By:  

/s/ Joel K. Manby

Name:   Joel K. Manby Title:   Chief Executive Officer and President SUN WISE
(UK) CO., LTD By:  

/s/ Yongli Wang

Name:   Yongli Wang Title:   Director ZHONGHONG ZHUOYE GROUP CO., LTD. (solely
for purposes of Section 4.3) By:  

/s/ Yongli Wang

Name:   Yongli Wang Title:   Director

[Signature Page to Stockholders Agreement]